Citation Nr: 1310073	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from March 1969 to March 1971.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that, in part, denied the Veteran's claim of entitlement to service connection for a low back disorder.

The Board remanded the case for additional development in August 2012.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED for action as described below.

The appellant contends that he currently suffers from a low back disorder that he attributes to an in-service injury that occurred in 1969, when he was bent over backwards and his back started to ache.  He has submitted a written statement from a fellow soldier who served with him in Germany who recalled that the Veteran had a problem with his back and that their duties included much moving of heavy objects such as oil barrels and crates of tank rounds.  The appellant maintains that his low back pain has persisted since service to the present time.  

Pursuant to the August 2012 Board remand, the appellant was afforded a VA medical examination in August 2012.  The appellant underwent radiographic examination which revealed the presence of moderate spondylosis of the lumbar spine; moderate to advanced sacroiliitis; and grade 1 anterolisthesis of L4 that was most likely degenerative in nature.  The examiner stated that no arthritis had been shown on imaging studies.  The examiner opined that the spondylosis and the sacroiliitis were not etiologically related to the Veteran's military service.  However, the examiner did not render any opinion about whether or not there was any relationship between the grade 1 anterolisthesis of L4 most likely degenerative in nature that was shown on x-ray examination and the Veteran's military service.

Additional private medical treatment records were added to the claims file after the VA examination was accomplished.  These records included a copy of a July 2006 lumbar spine x-ray report; that radiographic examination had revealed osteophytes diffusely throughout the lumbar region with mild disc space narrowing at L4-L5 as well as sclerosis of the sacroiliac joints.  The clinical impression included degenerative changes of the lumbar spine and sacroiliac joints.  It does not appear that the August 2012 VA examiner reviewed this x-ray report.

Accordingly, a new medical opinion is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  In Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; specifically, the August 2012 VA examiner should reissue his opinions after having had full access to, and review of, the appellant's claims file.  On remand, the August 2012 VA examiner should be asked to review the claims file and to reconsider his opinions in light of the evidence added to the claims file.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record--not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  After completing any additional notification and/or development action deemed warranted by the record, provide the VA physician who provided a medical opinion in August 2012 with the updated claims file for the purpose of review of all newly added records and the issuance of an Addendum to the August 2012 medical opinion as to the etiology and onset date of the appellant's claimed low back disorders (spondylosis of the lumbar spine; moderate to advanced sacroiliitis; grade 1 anterolisthesis of L4 most likely degenerative in nature; osteophytes diffusely throughout the lumbar region with mild disc space narrowing at L4-L5; and sclerosis of the sacroiliac joints).  The examiner must discuss the clinical significance of the appellant's radiographic examinations of July 2006, and of August 2012.

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA) and this remand must be made available to the reviewer.  If the reviewer does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available to the reviewer must be printed and associated with the paper claims file so they can be available for review.

(If the August 2012 examining physician is unavailable, ask another qualified physician to answer the questions.)

The physician should consider the information in the claims file and the data obtained from the August 2012 examination to provide an opinion as to the diagnosis and etiology of any low back disorder found.  The physician should offer an opinion as to whether the onset of any current disorder(s) is attributable to the appellant's active military service, as follows:

(a)  Define what is meant by spondylosis of the lumbar spine; sacroiliitis; grade 1 anterolisthesis; osteophytes diffusely throughout the lumbar region; and sclerosis of the sacroiliac joints.  Describe the usual pathogenesis/pathophysiology and clinical course of these conditions.

(b)  Is the Veteran's description of his injury in service along with his reported chronic symptoms of aching/back pain and/or military duties that involved a great deal of heavy lifting consistent with how spondylosis of the lumbar spine; sacroiliitis; grade 1 anterolisthesis; osteophytes diffusely throughout the lumbar region; and/or sclerosis of the sacroiliac joints are usually caused or manifested? and

(c)  What is the relative likelihood, based on what is medically known about any such diagnosed disorder, that any of the appellant's claimed low back pathology had its onset during his military service from March 1969 to March 1971?

In assessing the relative likelihood as to origin and etiology of the claimed low back pathology, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed pathology is causally or etiologically related to the appellant's service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed low back pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  If the reviewer determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

4.  Review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewing physician's report.  If the report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

5.  Then re-adjudicate the issue on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

6.  If the benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

